DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a moving mechanism…for allowing the spindle to move vertically relative to the support surface” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Holmstrom (U.S. Patent No. 4,178,834 A) in view of Jiang (China Pub. No. CN 201693189 U).  
Note that Holmstrom and Jiang were each cited on the PTO-892 mailed on 11/29/2021.  
Claim 1:  Figure 1 of Holmstrom shows a machine tool (20) including a spindle (42+54) having a spindle head (42) and a drive spindle (54).  As can be seen in Figure 1, the spindle (42+54) is supported on a support surface of a support body (28) of the machine tool (20) with such an orientation that a longitudinal axis of the spindle (42+54) extends along the support surface.  Please be advised that the spindle (42+54) is movable in a vertical direction that is along the support surface and perpendicular to the longitudinal axis.  The spindle (42+54) is movable in this manner, due to said spindle (42+54) being received in a saddle (34), which is movable in the vertical direction along the support surface under the influence of a ball screw mechanism (36) and vertically extending guides (30, 32) [column 3, lines 30-36].  Regarding the support surface of the support body (28), it is the surface of the support body (28) on which said vertically extending guides (30, 32) are mounted.  
	Holmstrom though, does not provide disclosure on the support body (28) being “provided with a ventilation hole extending from a surface facing in a direction opposite to the support surface, through the support body, to the support surface, to open toward the spindle.”  
	Jiang though, discloses a support body (6) comprising two ventilation holes as well as a support surface.  As to the ventilation holes, each extends from a surface facing in a direction opposite to the support surface, through the support body (6) (specifically through an associated wall of the support body (6)), to the support surface, to open toward a saddle/spindle box (5) and toward the spindle received by said saddle/spindle box (5).  Be advised that only a portion of the spindle is shown in Figure 1 of Jiang, including the spindle motor (3) of said spindle.  Figure 1 of Jiang has been annotated and provided below so as to point out the two ventilation holes, the support surface of the support body (6), the wall of the support body (6) through which the two ventilation holes extend, and the surface facing in the direction opposite to the support surface.

    PNG
    media_image1.png
    740
    1075
    media_image1.png
    Greyscale

	In addition to the two ventilation holes that the support body (6) comprises, Jiang discloses the saddle/spindle box (5) as having respective ventilation holes and a blower (2).  Per Jiang, the ventilation holes of the support body (6) and of the saddle/spindle box (5) form a ventilation channel, and air is forcibly flowed through the ventilation channel by the blower (2) for the purpose of forcibly cooling the spindle motor (3) (and thus the spindle), the saddle/ spindle box (5), and guides of the support body (6) [EPO Machine Translation, paragraph 0016].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the saddle (34) of Holmstrom with the blower (2) of Jiang, and to have provided the support body (28) and saddle (34) of Holmstrom with the ventilation holes of Jiang, so as to form a ventilation channel through which air can be forcibly flowed by the blower (2), so as to enable forcible cooling of the spindle (42+54), the saddle (34), and the vertically extending guides (30, 32) of the support body (28).  
In making the above modification, the support body (28) of Holmstrom will be modified in accordance with the disclosure of Jiang so as to comprise two ventilation holes that extend from a surface facing a direction opposite to said support surface, through said support body (28), specifically through a wall thereof, to the support surface, to open toward the saddle (34) and toward the spindle (42+54) supported by said saddle (34).  (The support surface is the surface of the support body (28), as thus the surface of the wall, on which said vertically extending guides (30, 32) are mounted.  As such, the surface facing the direction opposite to said support surface is the opposite surface of said wall on which the vertically extending guides (30, 32) are mounted).

Claim 2:  Examiner notes that lines 1-2 of claim 2 set forth, “a moving mechanism on a support surface side of the support body, for allowing the spindle to move vertically relative to the support surface.”  As was stated above under Claim Interpretation, “a moving mechanism… for allowing the spindle to move vertically relative to the support surface” in claim 2 is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C., sixth paragraph.  As a result, the “moving mechanism” is interpreted as comprising the following (per paragraph [0039] of the specification), and equivalents thereto.  
[0039] In the present embodiment, the rear Y-axis rails 38 provided on the side of the support surface 37a of the support body 37 and the ball screw mechanism 60 constitute a moving mechanism for allowing the rear spindle 32 to be moved vertically relative to the support surface 37a of the support body 37.

	With respect to Holmstrom, it can be seen in Figure 1 that the machine tool (20) comprises the ball screw mechanism (36) and the vertically extending guides (30, 32), each of which is provided on the support surface side of the support body (28).  When the ball screw mechanism (36) is actuated, the ball screw mechanism (36) and the vertically extending guides (30, 32) allow the spindle (42+54) to move vertically relative to the support surface by driving the saddle (34), in which the spindle (42+54) is received, in a vertical manner relative to said support surface.  It’s noted that the ball screw mechanism (36) and the vertically extending guides (30, 32) of Holmstrom constitute a moving mechanism, which as just described, allow the spindle (42+54) to move vertically relative to the support surface.  (Applicant discloses in paragraph [0039] of the specification that the moving mechanism is constituted by Y-axis rails 38 (which are shown in Figure 1 of Applicant as being vertically extending tracks) and a ball screw mechanism 60 provided on a support surface side of Applicant’s support body 37).  

Claim 3:  As was stated within the rejection of claim 1, in the modified machine tool (20), the saddle (34) of Holmstrom includes the blower (2) of Jiang.  Be advised that the blower (2) provides for “forcibly flowing air” through the two ventilation holes that extend through the support body (28) and through the ventilation holes of the saddle (34).  Be advised that blower (2) of Jiang is disposed in the saddle (34) of Holmstrom, since in Jiang, the blower (2) was disposed in the saddle/spindle box (5) of Jiang.  (Note that in Holmstrom, the spindle (42+54) is received in the saddle (34) of Holmstrom.  Similarly, in Jiang, the spindle, at least the portion that is shown, is shown as being received in the saddle/spindle box (5) of Jiang).  Lastly, as broadly claimed, the blower (2) of the modified machine tool (20) of Holmstrom is arranged “at” the surface facing in the direction opposite to the support surface.  The blower (2) is arranged “at” the surface facing in the direction opposite to the support surface, since the blower (2) is disposed near and/or on (at least ultimately) the surface facing the direction opposite to said support surface via the saddle (34).  Please note that claim 3 doesn’t set forth, for example, what the claimed blower is mounted to and/or what the claimed blower physically interfaces with/contacts.

Claim 4:  As was stated within the rejection of claim 1, in the modified machine tool (20), the saddle (34) of Holmstrom includes the blower (2) of Jiang.  Be advised that the blower (2) provides for “forcibly flowing air” through the two ventilation holes that extend through the support body (28) and through the ventilation holes of the saddle (34).  Be advised that blower (2) of Jiang is disposed in the saddle (34) of Holmstrom, since in Jiang, the blower (2) was disposed in the saddle/spindle box (5) of Jiang.  (Note that in Holmstrom, the spindle (42+54) is received in the saddle (34) of Holmstrom.  Similarly, in Jiang, the spindle, at least the portion that is shown, is shown as being received in the saddle/spindle box (5) of Jiang).  Lastly, as broadly claimed, the blower (2) of the modified machine tool (20) of Holmstrom is arranged “at” the surface facing in the direction opposite to the support surface.  The blower (2) is arranged “at” the surface facing in the direction opposite to the support surface, since the blower (2) is disposed near and/or on the surface facing the direction opposite to said support surface via the saddle (34).  Please note that claim 4 doesn’t set forth, for example, what the claimed blower is mounted to and/or what the claimed blower physically interfaces with/contacts.
                                                                                                                                                                            
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
With respect to claim 1 and Holmstrom/Jiang, Applicant argues the following:  
Regarding the ventilation hole, the Examiner concedes that Holmstrom does not disclose the support body being provided with a ventilation hole. However, the Examiner further cites Jiang, especially referring to Figure 1, for teaching two ventilation holes that extend laterally through the support body (6), specifically through a wall of the support body (6), between a support surface of said support body (6) and a surface facing in a direction opposite to the support surface. See page 6 of the Office Action. Applicant respectfully submits that the alleged ventilation holes of Jiang are clearly different from the ventilation hole recited in claim 1 as currently amended in that the surface facing in a direction opposite to the alleged support surface of Jiang is closed and, thus, the alleged ventilation holes of Jiang are not through-holes. See the figure below, which is reproduced from the Office Action.

    PNG
    media_image2.png
    743
    989
    media_image2.png
    Greyscale

It is well settled that in order to render obvious a claim under 35 U.S.C. §103, the prior art must both reasonably suggest the claimed subject matter and enable one skilled in the art to make and use the claimed subject matter without undue experimentation. /n re O'Farrell, 853 F.2d 894, 903 (Fed. Cir. 1988); Jn re Hoeksema, 399 F.2d 269, 274 (CCPA 1968). Moreover, the prior art must lead the person having ordinary skill in the art to reasonably expect that the claimed subject matter would be successfully made and used. Jn re O'Farrell, 853 F.2d 894, 903 (Fed. Cir. 1988); Jn re Dow Chemical Co., 837 F.2d 469, 473 (Fed. Cir. 1988); Merck & Co., v. Biochraft Laboratories, Inc., 874 F.2d 804, 809 (Fed. Cir. 1989).

As articulated above, the alleged surface facing in a direction opposite to the support surface of Jiang is closed and the alleged ventilation holes of Jiang are not through-holes. Thus, Jiang fails to reasonably suggest the claimed limitation of “a ventilation hole extending from a surface facing in a direction opposite to the support surface, through the support body, to the support surface, to open toward the spindle.” As conceded by the Examine, Holmstrom does not disclose the support body being provided with a ventilation hole. Therefore, even when the ventilation holes of Jiang are provided to the machine tool disclosed in Holmstrom in the manner proposed in the Office Action, the combination of Holmstrom and Jiang still fails to reasonably teach each and every limitation recited in claim 1.

Moreover, there is no teaching, suggestion, or motivation in Holmstrom or Jiang to extend the ventilation hole at the surface facing in a direction opposite to the support surface to render it a through-hole. In KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed the Graham test, and indicated that although it should not be rigidly applied, a helpful insight into determining obviousness is to consider whether there is a teaching, suggestion or motivation in the prior art that would lead one of ordinary skill in the art to combine known elements of the prior art to arrive at the claimed invention. Importantly, the Court emphasized that a patent examiner’s analysis under §103 should be made explicit in order to facilitate review. Thus, to establish a prima facie case of obviousness, the Examiner has an obligation to construe the scope of the prior art, identify the differences between the claims and the prior art, and determine the level of skill in the pertinent art at the time of the invention. The Examiner must then provide an explicit, cogent reason based on the foregoing why it would be obvious to modify the prior art to arrive at the claimed invention. Accordingly, Applicant respectfully submits that the Examiner fails to establish a prima facia case of obviousness.

For at least the reasons articulated above, Applicant respectfully submits that claim 1 is nonobvious and allowable over Holmstrom in view of Jiang. Moreover, Applicant believes that the dependent claims 2-4 are also allowable over the prior art of record in that they directly or indirectly depend from independent claim 1, and therefore are allowable for the reasons stated above.

Applicant’s argument has been considered, but is not persuasive.  This is because in light of Applicant’s amendments, Examiner is relying upon a different interpretation of Jiang.  To illustrate this point, Examiner has provided a side-by-side of his previous interpretation of Jiang that was utilized in the Non-Final Rejection mailed on 11/29/2021 versus his current interpretation of Jiang that is utilized in the current Office Action (which change in interpretation was necessitated by the claim amendments filed 2/7/2022).  

    PNG
    media_image3.png
    516
    1144
    media_image3.png
    Greyscale



As was stated above, Applicant argues that “the alleged ventilation holes of Jiang are clearly different from the ventilation hole recited in claim 1 as currently amended in that the surface facing in a direction opposite to the alleged support surface of Jiang is closed and, thus, the alleged ventilation holes of Jiang are not through-holes. See the figure below, which is reproduced from the Office Action” and that “As articulated above, the alleged surface facing in a direction opposite to the support surface of Jiang is closed and the alleged ventilation holes of Jiang are not through-holes.  Thus, Jiang fails to reasonably suggest the claimed limitation of “a ventilation hole extending from a surface facing in a direction opposite to the support surface, through the support body, to the support surface, to open toward the spindle.”  
Neither of these arguments is persuasive though, as Jiang discloses the support body (6) comprising two ventilation holes, each of which extending from a surface facing in a direction opposite to the support surface, through the support body (6) (specifically through an associated wall of the support body (6)), to the support surface, to open toward a saddle/spindle box (5) and toward the spindle received by said saddle/spindle box (5).  Please be advised that these two ventilation holes, the support surface of the support body (6), the wall of the support body (6) through which the two ventilation holes extend, and the surface that faces in the direction opposite to the support surface can all be seen above in annotated Figure 1 of Jiang that corresponds to the current interpretation of Jiang.  (Note that there isn’t anything in claim 1 as presently presented that precludes Examiner from interpreting opposing surfaces of the wall pointed to above in annotated Figure 1 of Jiang to be the support surface and the surface facing in a direction opposite to the support surface).  Thus, in contrast to Applicant’s assertion, Jiang does indeed provide disclosure upon the claimed limitation of “a ventilation hole extending from a surface facing in a direction opposite to the support surface, through the support body, to the support surface, to open toward the spindle.”  


With respect to claims 3 and 4 and Holmstrom/Jiang, Applicant argues the following:  
Claims 3 and 4, in particular, recite a blower arranged at the surface facing in the direction opposite to the support surface. That is, the blower is arranged upstream of the ventilation hole in terms of the cooling airflow shown by the arrows in FIG. 3. Contrarily, as shown in Figure 1 in Jiang, the blower (1, 2) is arranged downstream of the ventilation holes in terms of the airflow shown by the arrows in Figure 1. In this regard also, claims 3 and 4 are nonobvious and allowable over the prior art of record.

In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the blower is arranged upstream of the ventilation hole in terms of the cooling airflow shown by the arrows in FIG. 3) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Please be advised that neither claim 3 nor claim 4 sets forth therein the claimed blower being “arranged upstream of the ventilation hole in terms of the cooling airflow.”  Rather, claims 3 and 4 each set forth the blower for forcibly flowing air through the ventilation hole being “arranged at the surface facing in the direction opposite to the support surface.”  The blower being claimed to be “arranged at the surface facing in the direction opposite to the support surface” is of a much different scope than what Applicant has argued with, “the blower is arranged upstream of the ventilation hole in terms of the cooling airflow shown by the arrows in FIG. 3.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                   /MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722